Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/01/2022 was filed after the mailing date of the Notice of Allowance  on 03/01/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-32, and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton, IV et al. (U.S. Patent Application Publication 2019/0201137).

Regarding claim 26, Shelton, IV et al. disclose a method comprising:
coupling the first surgical module to the control module a stack configuration (comprising A) any first one of the “monopolar, bipolar, and/or ultrasonic” modules and B) the “corresponding docking port” 150, see [0431], [0433] and figures 3-5); 
coupling the second surgical module to the first surgical module in the stack configuration (comprising A) any second one of the of the “monopolar, bipolar, and/or ultrasonic” modules other than the first surgical module defined above and B) the “corresponding docking port” 150, see [0431] and figures 3-5); 
coupling a first surgical instrument to an energy port of the first surgical module (see one of elements 146-147 in [0431] and figure 5); 
coupling a second surgical instrument to an energy port of the second surgical module (see one of elements 146-147 in [0431] and figure 5 different from the one immediately above); and 
allocating power from a power supply of the control module to the first surgical module and the second surgical module (see “the power backplane” 149 and “the docking ports” 150 in [0432]-[0433] and figure 4).

Regarding claim 27, Shelton, IV et al. disclose the claimed invention, since the power allocation adjusts depending on the activation of non-activation of the particular tool/instrument.

Regarding claim 28, Shelton, IV et al. disclose the claimed invention, see “the power backplane” 149 and “the docking ports” 150 in [0432]-[0433] and figure 4.

Regarding claims 29-30, Shelton, IV et al. disclose the claimed invention by visually identifying the position in the stack, see for example figures 3 and 4.

Regarding claim 31, Shelton, IV et al. disclose the claimed invention since monopolar, bipolar, and/or ultrasonic are all different.


Regarding claim 32, Shelton, IV et al. disclose a method comprising:
coupling the first surgical module to the control module in a stack configuration (comprising A) any first one of the “monopolar, bipolar, and/or ultrasonic” modules and B) the “corresponding docking port” 150, see [0431], [0433] and figures 3-5);
coupling the second surgical module to the first surgical module in the stack configuration (comprising A) any second one of the of the “monopolar, bipolar, and/or ultrasonic” modules other than the first surgical module defined above and B) the “corresponding docking port” 150, see [0431] and figures 3-5); and 
simultaneously supplying power from a power supply of the control module to the first surgical module to output a first therapeutic energy and to the second surgical module through the first surgical module to output a second therapeutic energy (see “the power backplane” 149 and “the docking ports” 150 in [0432]-[0433] and figure 4).

Regarding claims 34-35, Shelton, IV et al. disclose the claimed invention by visually identifying the position in the stack, see for example figures 3 and 4.

Regarding claim 36, Shelton, IV et al. disclose the claimed invention since monopolar, bipolar, and/or ultrasonic are all different.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (U.S. Patent Application Publication 2019/0201137) in view of themselves.

Regarding claims 8 and 14, Shelton, IV et al. disclose a method comprising:
detachably connecting the first surgical module to the control module (comprising “surgical hub” 106 and “processor module” 132, see [0423], [0443], [0451] and figure 3) by stacking the first surgical module with the control module in a stack configuration (comprising A) any first one of the “monopolar, bipolar, and/or ultrasonic” modules and B) the “corresponding docking port” 150, see [0431], [0433] and figures 3-5); 
connecting the second surgical module to the first surgical module by stacking the second surgical module with the control module and the first surgical module in the stack configuration (“imaging module” 138, see [0423] and figure 3); 
attaching a first surgical instrument to an energy port of the first surgical module (see one of elements 146-147 in [0431] and figure 5); 
attaching a second surgical instrument to an energy port of the second surgical module (“endoscope”, see [0451], [0453] and figure3);
activating the first surgical instrument (the provision of the instrument implies the activation and use of the instrument);
activating the second surgical instrument (the provision of the instrument implies the activation and use of the instrument); 
allocating power from a power supply of the control module to the first surgical module and the second surgical module (see “the power backplane” 149 and “the docking ports” 150 in [0432]-[0433] and figure 4).
Shelton, IV et al. fail to explicitly disclose:
the second surgical module (the imaging module) is detachably connected to the hub or stack like the first surgical module, and 
the second surgical module (the imaging module) is provided with a “docking port” 150 like the first surgical module.
However, one of ordinary skill in the art would know to provide the second surgical module (the imaging module) with 1) detachable connectivity to the hub like the first surgical module and 2) provide the back of the imaging module with a docking port in order to provide the benefit of selectively removing the second surgical module (the imaging module) in case of malfunction such that the entire hub does not need to be replaced.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Shelton, IV et al., as taught by Shelton, IV et al. themselves, to provide the imaging module with 1) detachable connectivity to the hub like the first surgical module and 2) provide the back of the imaging module with a docking port in order to provide the benefit of selectively removing the second surgical module (the imaging module) in case of malfunction such that the entire hub does not need to be replaced.
Additionally, it would have been obvious to one of ordinary skill in the art switch the order of or numbering of the imagining module and the monopolar, bipolar, and/or ultrasonic module such that the system would provide the simultaneously supplying power from a power supply in the control module to the first surgical module to generate a first therapeutic energy and to the second surgical module through the first surgical module to generate a second therapeutic energy.

Regarding claim 9, Shelton, IV et al. disclose the claimed invention, since the power allocation adjusts depending on the activation of non-activation of the particular tool/instrument.

Regarding claim 10, Shelton, IV et al. disclose the claimed invention, see “the power backplane” 149 and “the docking ports” 150 in [0432]-[0433] and figure 4.

Regarding claims 11-12 and 16-17, Shelton, IV et al. disclose the claimed invention by visually identifying the position in the stack, see for example figures 3 and 4.

Regarding claims 13 and 18, Shelton, IV et al. disclose the claimed invention since monopolar, bipolar, and/or ultrasonic are all different the energy modality of an endoscope.


Allowable Subject Matter

Claims 1-7, and 19-25 are allowed.

Claims 15 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792